Citation Nr: 0306081	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  96-37 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a respiratory 
disability, to include as a residual of exposure to asbestos.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (the appellant) had unverified service from 
September 1943 to January 1946, and verified service from May 
1946 to August 1949.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.   
 
In July 1998, the Board remanded the issue listed on the 
first page of this decision, as well as others that had not 
been decided, to the RO for additional development.  The case 
was returned to the Board and in May 2002 the Board issued a 
final decision on the issues of the propriety of the initial 
10 percent rating assigned for post-traumatic stress disorder 
(PTSD) from March 31, 1995 and the 30 percent rating assigned 
from November 28, 1998, and entitlement to a total disability 
rating based on unemployability due to service-connected 
disabilities.  The issue of entitlement to service connection 
for a respiratory disability, to include as a residual of 
exposure to asbestos was deferred for further development.  


FINDINGS OF FACT

1.  The veteran's appeal was certified to the Board in 
February 2002.  

2.  In November 2002, the Board received a letter signed by 
the veteran, requesting that his appeal be withdrawn. 


CONCLUSION OF LAW

A justiciable issue involving entitlement to service 
connection for a respiratory disability, to include as a 
residual of exposure to asbestos is not currently before the 
Board.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 
C.F.R. § 20.204 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appellant may withdraw his appeal in writing at any time 
before the Board promulgates a final decision.  38 C.F.R. § 
20.204 (2002).  When an appellant does so, the withdrawal 
effectively creates a situation where there is a failure to 
allege error of fact or law.  Consequently, in such an 
instance, the Board does not have jurisdiction to review an 
appeal.  A dismissal is appropriate in such a case. § 38 
U.S.C.A. § 7105(d) (West 1991).

The veteran submitted a claim of entitlement to service 
connection for a respiratory disability, to include as a 
residual of exposure to asbestos in March 1995.  In April 
1996, the RO found that the claim was not well grounded.  In 
April 1996, the veteran disagreed with that denial.  A 
statement of the case was issued in August 1996, and the 
veteran submitted a substantive appeal in January 1997.  The 
appeal was certified to the Board on February 21, 2002.  In 
November 2002, the Board received a statement, signed by the 
veteran, requesting that his appeal be withdrawn.

Under the provisions of 38 C.F.R. § 20.204(b) and (c), a 
substantive appeal may be withdrawn in writing by the 
appellant, or in certain circumstances by the appellant's 
representative, at any time before the Board promulgates a 
decision.  As the veteran's above noted request to withdraw 
his appeal complies with 38 C.F.R. § 20.204(b) and (c), his 
appeal is not properly before the Board and must therefore be 
dismissed. 38 U.S.C.A. § 7105.




ORDER

The appeal of the claim of entitlement to service connection 
for a respiratory disability, to include as a residual of 
exposure to asbestos is dismissed.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

